Citation Nr: 1710675	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-41 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to residuals of a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 until January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This claim was previously remanded by the Board in October 2014 and April 2016 for additional development and adjudicative action.  In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the claims file.

In April 2016, the Board denied entitlement to a rating higher than 10 percent for residuals of a left knee meniscal tear, as well as entitlement to service connection for a left hip disorder, left leg condition, and an acquired psychiatric disorder to include as secondary to residuals of a left knee meniscal tear.  The Board remanded the question regarding entitlement to service connection for migraine headaches, to include as secondary to residuals of a left knee meniscal tear.  The case has since returned to the Board for appellate review.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


					REMAND

The Veteran testified at a hearing in July 2014 that the pain of his service connected left knee meniscus tear required him to take morphine medication for relief.  He claims that the morphine, which was prescribed by the VA, caused severe migraine headaches.  The Veteran also submitted documentation at the July 2014 hearing to support his claim that morphine sulfate causes severe migraine headaches.

In its March 2016 remand, the Board instructed the AOJ to schedule the Veteran for a VA medical examination by a neurologist to obtain an opinion as to whether it is as least as likely as not that any diagnosed headache disorder is caused or permanently aggravated by the Veteran's left knee meniscal tear residuals, to include any medication used to treat that disorder.  The appellant was examined as directed in August 2016, however, the VA examiner did not address whether meniscal tear residuals, including medication, could cause or permanently aggravate any diagnosed headache disorder.

This case must be remanded to obtain an opinion as to whether it is as at least likely as not that any diagnosed headache disorder is caused or permanently aggravated by the Veteran's left knee meniscal tear residuals, to include any medication used to treat that disorder, as instructed in the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with a neurologist to evaluate his claim of entitlement to service connection for migraine headaches.  The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.

The neurologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's migraine headaches and provide a rationale for all conclusions reached.

Specifically, the neurologist should provide an opinion as to whether it is at least as likely as not that any diagnosed migraine headache disorder is caused or permanently aggravated by the Veteran's left knee meniscal tear residuals, to include any medication used to treat that disorder.

If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The neurologist is advised that she/he must discuss the Veteran's self-reported history.  The examiner is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.

2. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

